Citation Nr: 1754630	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  11-28 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980, with additional service in the National Guard from October 1982 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at an October 2016 videoconference hearing.  A transcript of the hearing has been associated with the record.

In January 2017, the matter was remanded for development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Private treatment records document a current diagnosis of OSA.  While service treatment records do not document any relevant treatment, the Veteran has credibly testified that he experienced potentially relevant symptoms such as snoring, difficulty breathing, and daytime sleepiness during military service.  The Veteran has supported his assertions with statements from his wife and fellow servicemen.  The Veteran and his representative also reported that he was exposed to various solvents used in cleaning weapons during his active duty and National Guard service, which they have suggested may have caused his sleep apnea.

In the January 2017 remand, the Board acknowledged a February 2010 private medical statement submitted by the Veteran regarding the likelihood of his sleep apnea being related to service.  However, the private physician provided limited rationale in reaching this conclusion.  As such, the Board determined that a VA medical opinion was necessary in order to properly adjudicate the matter.

In formulating a medical opinion, the VA examiner was required by the remand to take into account the following:  "The examiner is reminded that the lack of contemporaneous medical records does not by itself refute the credibility of the Veteran's assertions.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Note that the lack of documented treatment in service and thereafter, while probative, cannot serve as the sole basis for a negative finding."  Additionally, the remand required the VA examiner to address the February 2010 private medical opinion, the Veteran's exposure to solvents in service as a possible cause for his OSA, and evidence of the continuity of OSA symptomatology.  The remand also stated that if a medical opinion required speculation, then the VA examiner should state that no opinion could be provided and the reasons therefor.

In May 2017, the Veteran was afforded a VA examination.  The VA examiner stated the following in her opinion.  

A thorough review of the veteran's eFolder including VBMS and Virtual VA and CPRS and vistaWeb was conducted.  A telephone interview was conducted with the veteran.  Lay statements are considered credible, so let's presume that the [Veteran] did have UNDIAGNOSED OSA during active duty periods of 1977 through 1980.  However, the chronic condition was not diagnosed as OSA by sleep study until 2009.  Even if it were present (but undiagnosed) in the service, that does not dismiss the fact that a positive sleep study was not obtained during active duty nor was one obtained within the 12-month presumptive period following active duty separation!  A formal diagnosis of OSA was not made until 30+ years following active duty service.  Therefore it must be opined that it is less likely than not (<50% probability) that the veteran's current OSA is direct service-connected.  A nexus has not been established.  

Other than the Veteran having no in-service sleep study diagnosing OSA, the VA examiner did not provide any other further rationale to support her negative nexus finding.  Furthermore, the VA examiner did not address the February 2010 private medical opinion, the Veteran's exposure to solvents used to clean weapons, or evidence of a continuity of OSA symptomatology as required by the remand.  

In light of the foregoing, the Board finds that the VA examination did not comply with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds that an addendum medical opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum to the May 2017 VA opinion from an examiner with appropriate knowledge and expertise to determine the etiology of the Veteran's sleep apnea.

The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  Based on a review of the record, the examiner is asked to provide a medical opinion as to:

Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's sleep apnea is causally or etiologically related to the Veteran's service (June 1977 to June 1980), to include any period of ACDUTRA or INACDUTRA during his service in the National Guard from October 1982 to October 2003.  The examiner should note that National Guard service is typically one weekend per month and two weeks per year of annual training.  The examiner should address the Veteran's statements that he experienced difficulty sleeping, snoring, and interrupted breathing since approximately 1979, as well as the Veteran's contention that exposure to solvents used to clean weapons caused his sleep apnea.

The examiner should specifically address any relevant service treatment records, private medical records, or other potentially relevant medical or lay evidence, including the statements from the Veteran, his wife, and fellow servicemen regarding a continuity of symptomatology and exposure to solvents used to clean weapons.  This includes review of bookmarked documents in VBMS dated: 6/22/2009; 6/23/2009; 9/8/2009; 9/25/2009; 9/25/2009; 9/30/2009; 2/22/2010; 8/11/2011; and 10/21/2016.

A complete rationale for all opinions is required.  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

2.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




